Title: From Thomas Jefferson to Charles Thomson, 25 December 1808
From: Jefferson, Thomas
To: Thomson, Charles


                  
                     Washington Dec. 25. 08.
                  
                  I thank you, my dear & antient friend, for the two volumes of your translation which you have been so kind as to send me. I have dipped into it at the few moments of leisure which my vocations permit, and I percieve that I shall use it with great satisfaction on my return home. I propose there, among my first emploiments, to give to the Septuagint an attentive perusal, and shall feel the aid you have now given me. I am full of plans of emploiment when I get there. they chiefly respect the active functions of the body. to the mind I shall administer amusement chiefly. an only daughter and numerous family of grandchildren will furnish me great resources of happiness.   I learn with sincere pleasure that you have health & activity enough to have performed the journey to and from Lancaster without inconvenience. it has added another proof that you are not wearied with well-doing. altho I have enjoyed as uniform health through life as reason could desire, I have no expectation that; even if spared to your age, I shall at that period be able to take such a journey. I am already sensible of decay in the power of walking, and find my memory not so faithful as it used to be. this may be partly owing to the incessant current of new matter flowing constantly through it; but I ascribe to years their share in it also. that you may be continued among us to the period of your own wishes, & that it may be filled with continued health & happiness is the sincere prayer of your affectionate friend
                  
                     Th: Jefferson
                     
                  
               